                    Case 16-11596-KG               Doc 817     Filed 10/31/19      Page 1 of 4



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                                         Chapter 7

Our Alchemy, LLC, et al.,1                                     Case No. 16-11596 (KG)
                                                               (Jointly Administered)
                   Debtors.

                      NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                         HEARING ON NOVEMBER 4, 2019 AT 1:00 P.M.

UNCONTESTED MATTERS WITH CERTIFICATION OF NO OBJECTION:

1.     Trustee’s Fourth Omnibus Motion for an Order Approving Settlements Pursuant to Fed. R.
       Bankr. P. 9019 Filed by George L. Miller, Trustee
       [Filed 9/27/2019; Docket No. 812]

       Related Documents:
                                             (a)   Proposed Order

                                             (b)   Certification of No Objection
                                                   [Filed 10/31/2019; Docket No. 816]

       Objection Deadline:                         October 28, 2019 at 4:00 p.m.

       Responses Received:                         None

       Status:                                     Certification of No Objection has been filed. Trustee
                                                   requests entry of the proposed order.




1
    The Debtors are: Our Alchemy, LLC, Case No. 16-11596, and Anderson Digital, LLC, Case No. 16-11597.

                                                           1
LEGAL\43532221\1 00601.0823.000/390810.000
                   Case 16-11596-KG                Doc 817     Filed 10/31/19      Page 2 of 4




CONTESTED MATTERS GOING FORWARD:

2.   Motion of Chapter 7 Trustee for Order Approving Settlement Agreement, between the
     Chapter 7 Trustee and Walmart, Inc. f/k/a Walmart Stores, Inc. Pursuant to Federal Rule of
     Bankruptcy Procedure 9019 [Adversary No. 18-50607]
     [Filed 10/14/2019; Docket No. 813; Adv. No. 22]

     Related Documents:
                                             (a)   Proposed Order

     Objection Deadline:                           October 28, 2019 at 4:00 p.m.

     Responses Received:
                                             (b)   Objection of Maljack Productions, Inc., Doing Business
                                                   as MPI Media Group, to the Motion of Chapter 7
                                                   Trustee for Order Approving Settlement Agreement
                                                   Between Trustee and Walmart
                                                   [Filed 10/23/2019; Adv. No. 23]

                                             (c)   Walmart Inc.’s Reply in Support of the Motion of
                                                   Chapter 7 Trustee for Order Approving Settlement
                                                   Agreement, between the Chapter 7 Trustee and
                                                   Walmart, Inc. f/k/a Walmart Stores, Inc. Pursuant to
                                                   Federal Rule of Bankruptcy Procedure 9019
                                                   [Filed 10/30/2019; Adv. No. 24]

     Status:                                       This matter is going forward.


Dated: October 31, 2019                                             COZEN O'CONNOR
Wilmington, DE
                                                                    /s/ John T. Carroll, III
                                                             By:
                                                                    John T. Carroll, III (DE No. 4060)
                                                                    1201 N. Market Street
                                                                    Suite 1001
                                                                    Wilmington, DE 19801
                                                                    (302) 295-2028 Phone
                                                                    (302) 295-2013 Fax No.
                                                                    jcarroll@cozen.com

                                                                    Counsel to George L. Miller,
                                                                    Chapter 7 Trustee


                                                           2
LEGAL\43532221\1 00601.0823.000/390810.000
                   Case 16-11596-KG          Doc 817   Filed 10/31/19   Page 3 of 4



                                                           David M. Klauder (No. 5769)
                                                           Bielli & Klauder, LLC
                                                           1204 N. King Street
                                                           Wilmington, DE 19801
                                                           302-803-4600 Phone
                                                           302-397-2557 Fax No.
                                                           dklauder@bk-legal.com

                                                           Special Local Conflict Counsel to
                                                           George L. Miller, Chapter 7 Trustee




                                                   3
LEGAL\43532221\1 00601.0823.000/390810.000
                   Case 16-11596-KG          Doc 817   Filed 10/31/19   Page 4 of 4




                                                   4
LEGAL\43532221\1 00601.0823.000/390810.000
